Citation Nr: 1048102	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-16 484A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1970 to December 
1971.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In its January 2007 rating decision, the RO decided that new and 
material evidence had not been submitted and did not reopen the 
claim of entitlement to service connection for a mental disorder.  
In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996), it was determined that the statutory scheme in 
38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the 
Board to consider new and material issues regardless of the RO's 
actions.  The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so find.  
As such, the Board must make its own determination as to whether 
new and material evidence has been presented to reopen this 
claim.     

The Board notes that the Court of Appeals for Veterans Claims 
(Court) has recently held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran's claim 
was originally characterized as entitlement to service connection 
for a nervous condition, including antisocial personality 
disorder, dysthymia and anxiety.  As several psychiatric 
diagnoses are shown in the record, the claim on appeal has been 
recharacterized broadly as entitlement to service connection for 
an acquired psychiatric disorder.  

The Veteran's June 2008 VA Form 9 shows that he originally 
checked a box indicating that he wished to have a Board hearing.  
However, he crossed out and initialed that box and indicated that 
he did not desire a hearing.  Thus, there has been no request for 
a Board hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed rating decision in February 2003 denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition, including antisocial personality disorder, 
dysthymia and anxiety.    

2.  Evidence associated with the claims file subsequent to the 
February 2003 rating decision is not material and does not raise 
a reasonable possibility of substantiating the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  


CONCLUSIONS OF LAW

1.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2002).  

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for an acquired psychiatric disorder is not 
new and material; therefore, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States 
Court of Appeals for Veterans Claims clarified VA's duty to 
notify in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
that is being sought.  To satisfy this requirement, the Secretary 
is required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter that 
describes what evidence would be necessary to substantiate those 
elements required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the appellant in 
October 2006 included the criteria for reopening a previously 
denied claim, the criteria for establishing service connection, 
and information concerning why the claim was previously denied.  
The RO also advised the Veteran of the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of the 
information and evidence necessary to substantiate the claim was 
to be provided by the Veteran and which portion VA would attempt 
to obtain on behalf of the Veteran.  Consequently, the Board 
finds that adequate notice has been provided. 

Also in the October 2006 correspondence, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the RO 
has satisfied the requirements of Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

With respect to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of his 
claim and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The claims file contains service 
treatment records, service personnel records, VA medical center 
(VAMC) records, private treatment records and records from the 
Social Security Administration (SSA).  

The Board notes that the Veteran received an examination in 
December 2002 in connection with his original claim for service 
connection.  As discussed below, the Board has decided that new 
and material evidence has not been presented to reopen the claim.  
Accordingly, VA is not required to provide the Veteran with any 
additional VA examination or opinion.  See 38 C.F.R. 
§ 3.159(c)(4)(C)(iii).  

The Veteran has not identified further available relevant 
evidence not already of record.  Therefore, the Board finds that 
all relevant facts have been developed properly and sufficiently 
in this appeal, and no further development is required with the 
duty to assist the Veteran in developing the facts pertinent to 
his claim.  


Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence on record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is new, 
but not material, the inquiry ends, and the claim cannot be 
reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to evaluate the 
merits of the claim on the basis of all evidence of record, but 
only after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been satisfied.

Analysis

As an initial matter, the Board observes that service personnel 
records and additional service treatment records were associated 
with the claims file after the original rating decision denying 
the Veteran's claim.  Under VA regulations, if VA receives or 
associates with the claims file relevant official service 
department records at any time after a decision is issued on a 
claim that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider the 
claim, notwithstanding paragraph (a) of the same section (which 
defines new and material evidence).  38 C.F.R. § 3.156(c).  The 
service records associated with the claims file do not provide 
any information with respect to the Veteran's claimed psychiatric 
disorders.  Specifically, the service treatment records do not 
provide any medical evidence linking the Veteran's current 
acquired psychiatric disorder to military service.  The service 
personnel records detail the circumstances of the Veteran's 
separation, which was not related to a psychiatric disorder.  
Accordingly, the Board concludes that the service treatment and 
personnel records are not relevant to the Veteran's service 
connection claim for an acquired psychiatric disorder.  Thus, new 
and material evidence is required in order to reopen the 
Veteran's claim.  

An unappealed rating decision dated in February 2003 denied the 
Veteran's claim of entitlement to service connection for a 
nervous condition, including antisocial personality disorder, 
dysthymia and anxiety.  The RO determined that a personality 
disorder preexisted service, and the evidence of record did not 
establish a relationship between the Veteran's claimed mental 
disorders and military service.  The relevant evidence of record 
at the time of the February 2003 rating decision consisted of 
service treatment records, VAMC treatment records, private 
treatment records, the report of a December 2002 VA mental 
disorders examination and lay statements by the Veteran.  The 
Veteran did not file a notice of disagreement with the February 
2003 rating decision; it became final based on the evidence then 
of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).   

VA received the Veteran's request to reopen his claim for a 
mental condition in May 2006.  The additional evidence of record 
received since the February 2003 rating decision includes 
additional VAMC treatment records, private treatment records, SSA 
records, lay statements by the Veteran, and as discussed above, 
additional service treatment and personnel records.  

In a September 2006 statement, the Veteran asserted that while he 
was in the military, he was treated in the Army hospital many 
times for mental illness.  The record shows that the RO requested 
and obtained records from the locations cited by the Veteran.  
The additionally obtained service treatment records show 
treatment for headaches but no evidence of psychiatric treatment.  
Newly submitted service personnel records show that the Veteran 
requested to be discharged under any condition.  Separation was 
recommended because the Veteran wished to be discharged, he was 
an admitted drug abuser and failed to maintain minimum standards 
or appearance, military courtesy, self-discipline or duty 
performance.  

The post service evidence shows continuing treatment for several 
diagnosed psychiatric and cognitive disorders, which include 
anxiety disorder, affective mood disorder, dementia, antisocial 
personality disorder, bipolar disorder, cluster B disorder, 
psychosis, adjustment reaction, dependent personality, depressive 
disorder and a history of substance abuse. 

The Veteran's claim was previously denied because there was no 
evidence of a relationship between his acquired psychiatric 
disorders and military service.  As the record does not contain 
any competent medical evidence showing a link between the 
Veteran's psychiatric disorders and military service, the Board 
finds that the new evidence is not material.  

In the absence of any competent new evidence that raises a 
reasonable possibility of substantiating the Veteran's claim, the 
Board finds that new and material evidence has not been 
submitted.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's 
request to reopen the previously disallowed claim of entitlement 
to service connection for an acquired psychiatric disorder must 
be denied.  


ORDER

New and material evidence having not been submitted, the claim to 
reopen the issue of entitlement to service connection for an 
acquired psychiatric disorder is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


